Citation Nr: 0411917	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  95-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lipomatous tethered cord syndrome and resultant bilateral 
foot disability, reflex sympathetic dystrophy with causalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from July 1986 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York, Regional Office (RO) that granted service connection 
for lipomatous tethered cord syndrome and resultant bilateral 
foot disability with causalgia and assigned a 10 percent 
disability evaluation.  

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

The Board denied entitlement to an increased rating for 
service connected lipomatous tethered cord syndrome and 
resultant bilateral foot disability, reflex sympathetic 
dystrophy with causalgia, by a decision in March 1997.  The 
case was appealed to the United States Court of Appeals for 
Veterans Claims (Court) but by Joint Motion of the VA and the 
veteran's representative the Court vacated the Board's 
decision in January 1998 and returned the case to the Board 
for additional development.  The case was thereafter remanded 
to RO several times for further development.  That 
development has been accomplished, and the case has been 
returned to the Board for appellate review.   

RO recently granted service connection for two conditions 
residual to lipomatous tethered cord syndrome: postoperative 
residuals of lumbar spine surgery with limitation of motion 
and left L5 sensory impairment (assigned a 20 percent 
disability rating) and lumbar scar, postoperative residual of 
L5 hemilaminectomy (assigned a 10 percent disability rating).  
Appellant has not submitted a Notice of Disagreement in 
regard to these two ratings, so they are not before the 
Board, and the issue considered herein concerns only the 
issue set forth on the title page.  
FINDINGS OF FACT

1.  All pertinent evidence needed to adjudicate this claim 
has been obtained by the RO.

2.  Appellant was granted a disability rating of 10 percent 
for bilateral foot disability, reflex sympathetic dystrophy 
with causalgia, effective the date of her original claim.

3.  The appellant's bilateral foot disorder has been 
manifested by symptoms numbness and burning pain on the 
bottoms of each foot, with tenderness of plantar surfaces of 
the feet to palpation, unrelieved by pain medication.  This 
more nearly equates to moderate foot impairment for each 
foot.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the schedular criteria for separate initial ratings of 10 
percent, but no more, for each foot, for reflex sympathetic 
dystrophy, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.41, 4.71a, 4.124a, Diagnostic Codes 5284 and 
8625 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the original rating decisions of 
February 1988 (not service connected), April 1994 (service 
connected at 10 percent), and October 1999 (30 percent 
disabling), the Statement of the Case (SOC) in December 1994, 
and the Supplemental Statements of the Case (SSOC) in 
September 1995, October 1999, July 2001, April 2002, and 
January 2004 all listed the evidence on file that had been 
considered in formulation of those decisions.  RO sent 
appellant pre-VCAA duty-to-assist letters in July 1998 
November 2000, and VCAA duty-to-assist letters in December 
2001 and June 2003.  The Board also sent VCAA duty-to-assist 
letters to appellant at two different addresses in March and 
April 2003. 

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect her 
claim for service connection and subsequently her claim for 
increased rating. The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.     

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical 
records, VA medical records, and records from several private 
(non-VA) medical providers.  Appellant was afforded VA 
medical examinations in May 1989, May 1991, May 1995, April 
1999, February 2001, July 2003, and November 2003.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

In a March 1994 decision, the Board determined that 
appellant's lipomatous tethered cord syndrome was a 
congenital disease with additional disability superimposed by 
service, and accordingly granted service connection for that 
condition and for the resultant bilateral foot disability, to 
include reflex sympathetic dystrophy with causalgia, 
postoperative lipomatous tethered cord syndrome.  RO 
subsequently issued a Rating Decision in April 1994 granting 
a 10 percent disability rating.  This rating was assigned 
under diagnostic code 5277, analogous to bilateral weak foot.  
Appellant immediately filed a Notice of Disagreement with the 
initial rating.

Since appellant is challenging an initial disability rating, 
the Board must consider the entire file and determine whether 
"staged ratings" are appropriate.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Service medical records show appellant received outpatient 
treatment for complaints of pain in the feet and lower legs; 
plantar fasciitis and heel spurs were suspected.  Because of 
persistent foot problems during basic training, she was 
reevaluated and found to be not physically suitable for 
induction.  The Entrance Physical Standards Board noted 
chronic pain in both heels, and sharp burning pain in both 
feet that subsequently becomes numb.  Objective medical 
findings were increase in arch height, calcaneal varus at 
stance, and pain on palpation in the balls of the feet and 
the heels, but no edema.  X-rays revealed calcaneal varus and 
pes cavus.  The diagnosis was bilateral pes cavus.  Appellant 
was discharged from the service in September 1986.

Appellant underwent a VA medical examination in January 1987.  
The examiner noted that appellant complained of leg pain and 
fluid buildup.  Appellant was observed to have a mild 
bilateral antalgic foot limp.  X-rays of both feet were 
normal.  The orthopedic examiner noted that appellant had 
some vasomotor instability affecting both hands and both feet 
to some degree, but appellant had not received a neurologic 
examination at the time of this medical evaluation.  The 
diagnosis was leg pain and numbness of unknown etiology.

A letter is on file from Dr. J.L.L., a private physician, 
dated November 1987.  Dr. J.L.L. records that he began 
treating appellant in September 1986 for pain in her feet.  
Appellant's symptoms at that time were extreme tenderness in 
the heel aspect, and in the lateral aspect along the fifth 
metatarsal.  

Appellant underwent a neurological evaluation by Dr. H.B.S., 
a private physician, in September 1988; Dr. H.B.S. found no 
gross neurological disorder.   Dr. H.B.S. referred appellant 
to Dr. N.A.A. for electrodiagnostic studies, but Dr. N.A.A. 
found no electrophysiological evidence of a neurological 
abnormality.  In a follow-up visit to Dr. H.B.S. in October 
1988, appellant complained of tingling in the hands and feet.  
In November 1988, Dr. H.B.S. opined that appellant's 
neurological symptoms may be caused by multiple sclerosis.  
In April 1989, appellant underwent a battery of tests to 
evaluate whether her condition was in fact multiple 
sclerosis, but an MRI of the lumbar spine revealed the 
presence of tethered cord syndrome, with a lipoma.  Appellant 
was scheduled to undergo surgery in June 1989 to free the 
cord and remove the lipoma.

Appellant underwent a VA medical examination in May 1989.  
The orthopedic examiner found evidence of chronic, bilateral 
plantar fasciitis but no bone or tissue changes.  The 
podiatric examiner noted numbness and burning pain on the 
bottoms of both feet and palpable tenderness along the 
plantar fasciia; appellant was also noted to pronate 
excessively.  The podiatric examiner noted that appellant was 
scheduled to undergo imminent surgery for removal of a spinal 
tumor, and opined that removal of the spinal tumor may 
alleviate some of appellant's perceived foot problems.

In June 1989 appellant underwent an L5 laminectomy at State 
University of New York (SUNY) to release the tethered cord 
and remove a lipoma from the spine; the operative notes are 
on file.  Appellant stated in the days immediately after the 
operation that her preoperative symptom of tingling in the 
feet had been eliminated.

The file contains postoperative treatment notes by Dr. 
J.A.W., who had performed the laminectomy at SUNY.  In June 
1989, appellant informed Dr. J.A.W. that the pain and 
tingling in her feet had been reduced by approximately 80%.  
In August 1989, appellant reported occasional dysesthetic 
pains in the soles of her feet.  

The file contains postoperative treatment notes by Dr. H.B.S.  
In July 1989, appellant reported that after the laminectomy 
her previous tingling in the legs disappeared but she began 
to have problems in both feet.  In November 1989, appellant 
reported tingling in the bottom of her left foot.  In May 
1990, appellant complained of numbness and tingling in the 
leg, and pain at the bottom of her foot; on examination, Dr. 
H.B.S. found hypesthesia to all modalities on the bottom of 
the left foot and also the left leg.  Appellant did not cite 
foot problems in her visits to Dr. H.B.S. in October 1990, 
April 1991, February 1994, August 1994, or March 1995.   
 
Appellant underwent a VA medical examination in May 1991.  
The orthopedic examiner noted appellant's contention that her 
foot condition had not improved after spinal surgery. 
Orthopedic examination found the feet to be normal 
structurally, but the feet were observed to be hotter than 
the rest of the body; also, the toes were observed to be 
discolored.  The orthopedic examiner diagnosed reflex 
sympathetic dystrophy (RSD) with causalgia, a condition often 
triggered by mild trauma. X-rays of both feet were within 
normal limits and showed no changes from the X-rays taken in 
1987.  The neurological examiner noted appellant's complaint 
of burning sensation in the feet, but did not cite any 
neurological cause. 

In March 1993, the file was reviewed by a neurologist, acting 
as an Independent Medical Expert (IME) at the request of the 
Board.  The IME reviewed the file and noted appellant's 
history in detail.  The IME opined, based on all the 
evidence, that appellant does not have a neurological injury 
causing her foot problems; rather, the IME suspected that the 
foot problems are due to chronic pain syndrome rather than 
the direct result of a neurologic disease or injury.  

In September 1993, the file was reviewed by an orthopedic 
specialist, acting as an IME at the request of the Board.  
The IME was asked whether appellant's preexisting or 
congenital foot problems were aggravated by military service.  
The IME opined that the diagnosed RSD with causalgia is most 
likely secondary to the underlying congenital tethered spinal 
cord and lipomatous changes and the resultant surgery.  The 
IME also opined that symptoms and signs that can be ascribed 
to the feet structurally, plantar fasciitis, or contraction 
of the plantar fascia, are not currently found.  

Based in part on the opinion of the two IMEs, the Board 
granted service connection for lipomatous tethered cord 
syndrome, to include a bilateral foot disability, RSD with 
causalgia, in March 1993.  RO assigned a 10 percent 
disability rating in April 1994, effective January 15, 1988.  
The diagnosis code for rating was Diagnosis Code 5277 
(bilateral weak foot).  Appellant filed a timely Notice of 
Disagreement in regard to the rating.

Appellant commented in her VA Form 9, dated January 1995, 
that her current symptoms include pain in both feet, with 
numbness and "pins and needles" sensation.  Appellant 
stated that she gets swelling when on her feet too long, and 
walks with a marked limp.  Her inability to be on her feet 
for any length of time limits the type of employment she can 
do, and limits her ability to engage in sports or other 
recreational activities that she formerly enjoyed.

A letter is on file by Dr. H.B.S. dated March 1995.  Dr. 
H.B.S. records that appellant sought his help in challenging 
the recent 10 percent disability rating.  Dr. H.B.S. notes 
that examination did not reveal any significant new deficit.  
Appellant still had pain on straight leg raising on the 
right, and also some sacrolumbar pain. There was no evidence 
of any other neurological problem. 

Appellant underwent a VA neurological examination in May 
1995.  Appellant reported that her spinal surgery had neither 
improved nor worsened her foot condition.  The examiner noted 
that appellant does not use a cane or other assistive device.  
Examination of the feet showed no edema, swelling, evidence 
of deformity or high arch, or limitation of motion.  There 
was no tenderness to palpation on the bottom of the feet, no 
change of color, and normal temperature.  There was decreased 
pinprick in the bottom of the feet bilaterally, more at the 
heel than the toes, but the rest of the neurological 
examination was within normal limits.  The examiner noted an 
impression of possible tarsal drawer syndrome; other possible 
causes were injury to the nerve during spinal surgery or RSD.

Appellant also underwent a VA orthopedic examination in May 
1995.  The examiner noted that appellant appeared to ambulate 
without difficulty.  Examination of the feet showed no 
swelling of erythema, and arches were symmetrical and equal 
bilaterally.  There was a small surgical scar on the medial 
malleolus; the surgery was noted as post-service.  There was 
no tenderness to palpation of the calcaneus or the Achilles 
tendon.  Range of motion was normal.  Muscle testing was 
equal and symmetrical.  Sensory examination showed decreased 
sensation along S1 bilaterally, greater on the right than the 
left, and a positive Tinel's over the tibial nerve.  
Appellant was able to toe walk and heel walk.  Appellant's 
gait was symmetric and equal, with slight decrease in toe 
pushoff.  The examiner's impression was possible bilateral 
tarsal tunnel syndrome.

Appellant underwent VA electrodiagnostic testing of the lower 
extremities in May 1995.  Electrodiagnostic studies were 
described as normal, and no evidence of tarsal tunnel 
syndrome was found.

Appellant underwent a VA neurologic examination in April 
1999.  Appellant complained of occasional spasms in the 
arches of both feet, especially the left.  Appellant stated 
that she could not walk long distances and that her tingling 
sensation is worse when walking long distances or when 
sitting with legs dangling.  The examiner noted that 
appellant walked with a steady gait, and that she could heel 
walk, toe walk, and do normal tandem walking.  Appellant's 
gait caused some pain in the plantar region, particularly 
during heel walking.  She had positive Tinels at the area of 
entry of the tarsal tunnel bilaterally and posterior tarsal 
tunnel, left greater than right for both.  Reflexes were 
symmetric all over with both toes showing plantar flexion.  
The examiner recorded an impression of possible carpal tunnel 
and tarsal tunnel syndrome, especially on the left side.

Appellant also underwent a VA orthopedic examination in April 
1999.  The examiner noted appellant's medical history in 
detail.  Appellant complained of continued significant 
burning and tingling of the feet, unrelieved by custom 
orthotic devices although over-the-counter shoe inserts help 
to some degree.  Appellant stated that the pain radiates into 
all the digits and along the lateral aspect of the feet, left 
greater than right.  Appellant also complained of similar 
tingling and weakness in the hands, left greater than right.  
On examination of the feet, the examiner recorded that 
appellant had pain to palpation over the anterior compartment 
bilaterally, and jumps at minor palpation of that area.  
Appellant also showed pain to palpation in the region of 
bilateral heels in the region of the distal medial calcaneus 
and at the metatarsal head.  There was a slight decrease to 
sensation in the left foot, particularly in the lateral 
aspect.  There was plantar stimulation with toes downgoing, 
and no Hoffman's.  Appellant had normal gait and could toe 
walk, heel walk, and tandem walk.  However, her gait caused 
pain in the plantar region, especially during the heel walk.  
The examiner's impression was bilateral plantar fasciitis; 
bilateral metatarsalgia; chronic bilateral shin splints; 
bilateral carpal tunnel syndrome, left greater than right; 
and, history of tethered cord with no focal neurological 
deficits.  The examiner was unable to estimate the degree to 
which weakened motion, incoordination, or fatigability would 
increase during flare-up.

Appellant underwent a VA electromyograph (EMG) in July 1999.  
The EMG result was a normal reading, with no evidence of a 
peripheral neuropathy in general, or of a median or posterial 
tibial focal neuropathy specifically, or a cervical or 
lumbosacral radiculopathy.

A letter is on file from Dr. H.B.S. dated January 2001, 
recording a neurological follow-up visit with appellant in 
January 2000.  The letter by Dr. H.B.S. does not mention 
complaints of a foot disorder.

Appellant underwent a VA medical examination in February 
2001.  The examiner reviewed appellant's C-file and recorded 
her medical history.  Appellant complained of low back pain 
and foot pain.  The foot pain was manifest as a burning pain 
at the bottom of both feet, associated with swelling and 
discoloration of the feet and hypersensitivity and tenderness 
to touch.  The burning pain is constant at 8 or 9 out of 10, 
and increases to 10 out of 10 approximately three or four 
times per week.  Each aggravation lasts approximately three 
to four hours.  Exacerbating factors include standing for 
more than 30 minutes, climbing more than five steps, running 
more than five minutes, or walking more than ten minutes.  
Relieving factors include sitting down with feet elevated.  
Pain medication is not effective.  These symptoms limit 
appellant's ability to perform her job, to care for her 
child, and to engage in recreational activities.  On 
examination, the toes were bilaterally downgoing.  The 
sensory test showed decreased light touch and sharp 
modalities in the outer aspect of the foot bilaterally in the 
distribution of S1 dermatome.  Gait and coordination were 
normal.  The examiner's impression was RSD, with the chronic 
low back pain and the burning pain in both feet consequent to 
the surgery in 1989 for removal of lipoma and release of 
tethered spinal cord.  The examiner noted that the described 
severity of appellant's foot pain is out of proportion to an 
S1 radiculopathy and suggests RSD with causalgia.

Appellant underwent a VA orthopedic examination in March 
2001.  The examiner noted appellant's medical history.  
Appellant complained of tingling and burning sensations in 
the feet and lower extremities.  On physical examination, 
appellant walked without a limp.  There was no evidence of 
edema in the legs or feet.  Appellant was able to tandem, 
toe, and heel walk without discomfort.  The examiner's 
impression was status post resection of lipoma, with no 
evidence of causalgia.  The examiner noted that the 
examination had been conducted during a period of quiescent 
symptoms, but that the described symptoms are compatible with 
possible adhesive arachnoiditis.

Appellant had magnetic resonance imaging (MRI) of the lumbar 
spine in April 2001.  The report noted appellant's symptoms 
of burning, numbness, and tingling of the feet and loss of 
sensation in the left side.  The interpreter's report was 
that the lumbosacral junction appears conventional and the 
vertebral bodies are normal in height and alignment.  There 
is focal T1 signal at the T12 level consistent with benign 
hemangioma.  No suspicious bone lesions were demonstrated.  
The intervertebral disks were normal in height without 
degenerative change.  There was no disk herniation, bulge, or 
spinal stenosis.  The neural foramina were patent.  The tip 
of the conus was visible at the upper to mid T12 level, which 
is toward the lower limits of normal; this may have been 
previously elevated by surgery.  Nerve roots appeared 
relatively well spread out without evidence of abnormal 
enhancement or adhesion to indicate arachnoiditis.  There was 
a small area of signal increase and decrease along the 
posterior thecal sac at the L5-S1level at the site of the 
previous surgical approach, possibly due to a metallic 
artifact.  There was no epidural enhancement to indicate 
fibrosis.  There were postsurgical changes along the 
posterior elements at the L5 and S1 levels.  

Appellant underwent a VA neurological examination in June 
2003.  The examiner reviewed appellant's C-file and recorded 
her medical history.  Appellant complained of current 
symptoms of burning and throbbing pain in the lower limbs, 
especially the feet.  Appellant stated that the pain has 
pretty much remained the same since service, or perhaps may 
have become a little more severe.  Appellant stated that the 
foot pain was a constant 8 out of 10, increasing to 10 out of 
10 approximately four to five times per week.  Such flare-ups 
may last from three hours to a few days before reverting to a 
level of 8 in intensity.  Exacerbating factors include being 
on her feet for more than 20 minutes or carrying an object 
heavier than 10 pounds for more than 10 minutes at a time; 
relieving factors include being off her feet and soaking her 
feet in hot water.  Appellant stated that her current job is 
fairly sedentary and does not affect her feet, but that her 
foot condition prevents her from obtaining a more physically 
active job that would pay more and that she would prefer to 
perform.  Appellant stated that she can perform life 
functions without problem.  She does not sleep well at night, 
in part because of the foot pain.  On physical examination, 
the musculature was found to be normal in tone, bulk, and 
power.  Sensory testing showed decreased sensory modalities 
in the feet bilaterally in a patchy distribution.  There was 
no limb or gait ataxia noted.  The examiner's impression was 
that there was no motor nerve deficit demonstrated, and that 
appellant's major problem is chronic pain.  The examiner 
opined that appellant has RDS related to the tethered cord 
syndrome.  Appellant has no neuritis of any one major named 
nerve.   

Appellant underwent an examination of the spine in November 
2003.  The examiner reviewed appellant's C-file and noted her 
complaint of tingling in both feet and low back pain, worse 
on the left than the right, as well as pain in the left arm 
and hand.  Appellant had no totally incapacitating episodes 
during the preceding year.  In addition to low back pain and 
bilateral leg pain, appellant complained that she tires 
easily, has poor equilibrium and balance, has frequent 
headaches, and tends to drop things from her left hand.  
Appellant did not use assistive devices.  Appellant stated 
that she cannot walk for more than 10 or 15 minutes due to 
the pain and tingling of the feet, and she avoids kneeling, 
squatting, or stooping because of the foot pain.  Appellant's 
feet also go numb and begin to tingle if she sits for more 
than 20 minutes.  Appellant has no difficulty with personal 
hygiene, but her sleep is interrupted by leg cramps.  
Appellant stated that her work loss has been minimal.  On 
physical examination, appellant was observed to walk with a 
slight limp on the left leg.   There was no evidence of any 
pathologic reflexes of the lower extremities.  Appellant was 
able to tandem heel-and-toe walk without discomfort.  The 
examiner noted that the evaluation was conducted while 
symptoms were quiescent, but could be significantly different 
during flare-up.  Painful symptoms as described would require 
appellant to expend extra energy in completing tasks, thus 
leading to early fatigue, weakened movements, and ultimately 
to a loss of coordination.

Appellant underwent a VA neurological examination in December 
2003.  The examiner reviewed the C-file and noted appellant's 
medical history.  Appellant stated that she is never without 
pain, and that her pain is 8 out of 10 but goes to a level of 
10 at least once per day and last for several hours before 
reverting to a level of 8.  On examination, there was mild 
weakness in the tibialis anterior.  Appellant was able to toe 
walk and heel walk, but complained of pain while doing so.  
Deep tendon reflexes were normal and symmetrical.  No ataxia 
was noted.  There were decreased sensory modalities in the 
left leg.  The examiner noted that the evaluation was 
conducted at a time in which appellant was not experience a 
flare-up.  The examiner noted an impression of RDS.

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the initial disability rating, the Board has 
considered the entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Board notes that appellant was recently granted service 
connection for two other disabilities associated with 
lipomatous tethered cord syndrome with causalgia: residual 
postoperative lumbar scar (rated at 10 percent under 
Diagnosis Code 7804) and orthopedic residuals of lumbar spine 
surgery with L5 sensory impairment (rated at 20 percent under 
Diagnosis Code 8022-5237).  There are, accordingly, three 
current disability ratings associated with a common 
underlying condition.  If a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes. Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnoses are to be avoided, 
since that would constitute pyramiding.  Brady V. Brown, 4 
Vet. App. 203 (1993), citing 38 U.S.C.A. § 1155.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, there is no specific diagnosis code for RSD, 
and RO has rated the disability under Diagnosis Code 5277 
(bilateral weak foot).  Diagnosis Code 5277 is classified in 
the rating schedule as a symptomatic condition secondary to 
many constitutional conditions, characterized by atrophy of 
the musculature, disturbed circulation, and weakness.  Based 
on the discussion below, it is concluded that there are 
better codes for assignment of a rating based on the symptoms 
and findings in this case.

The other musculoskeletal foot disabilities with specific 
diagnosis codes are as follows: flatfoot (Diagnosis Code 
5276), claw foot (Diagnosis Code 5278), metatarsalgia 
(Diagnosis Code 5279), hallux valgus (Diagnosis Code 5280), 
hallux rigidus (Diagnosis Code 5281), hammer toe (Diagnosis 
Code 5282), and malunion or nonunion of the tarsal or 
metatarsal bones (Diagnosis Code 5283).  There is no 
indication that appellant has any of these specific 
conditions, so rating under those diagnosis codes would not 
be appropriate.

The rating schedule includes "other foot injuries" 
(Diagnosis Code 5284), which appears to be an appropriate 
code given that the other, more specific, codes are not 
applicable.  Under Diagnosis Code 5284, severe symptoms are 
rated at 30 percent, moderately severe symptoms are rated at 
20 percent, and moderate symptoms are rated at 10 percent; 
actual loss of the foot is rated at 40 percent.  The rating 
schedule does not define "moderate," "moderately severe," 
or "severe;" rather than apply a mechanical formula, the 
Board must evaluate all the evidence to the end that its 
decision is "equitable and just."  38 C.F.R. § 4.6 (2003).

In reviewing a claim under Diagnostic Code 5284, the Board 
must consider whether the nature of the foot injury is 
predicated on limitation of motion, in which case the 
provisions of 38 C.F.R. § 4.40 (functional loss due to pain 
or weakness) and 38 C.F.R. 4.45 (painful or weakened movement 
of a joint) may apply. VAOPGCPREC 9-98 (August 14, 1998), 
citing DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this case, the evidence shows that appellant has 
complaints of continual pain that reportedly limits her 
ability to seek more fulfilling or lucrative employment, and 
also limits her personal and recreational activities; 
however, appellant has not lost employment due to her 
disability.  Appellant limps, but does not use a cane or 
crutch.  Even under conditions of flare-up, it does not 
appear that her disability causes more than a moderate 
industrial impairment.  Using this code, then, moderate foot 
impairment would warrant a separate 10 percent rating for 
each foot.  This, it is concluded, more nearly approximates 
the impairment present and shown over the years.

Additional compensation for pain is not appropriate in this 
case, since limitation of motion was not the basis for the 
disability rating, and since the disability rating itself was 
based primarily on appellant's professed and demonstrated 
level of pain.  Additional compensation for pain would 
accordingly constitute pyramiding.

The Board has considered whether appellant's disability 
should be rated as a neurological disorder.  The underlying 
cause of appellant's foot pain is RSD, also known as 
causalgia, which is a neurological disorder.  Since there is 
no diagnosis code for RSD, the condition must be rated by 
analogy.  The closest neurological disability appears to be 
"neuritis."

Neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant and at times 
excruciating pain.  Neuritis is rated on the scale provided 
for injury of the nerve involved.  The maximum rating that 
may be assigned for neuritis not characterized by organic 
changes is that for moderate incomplete paralysis; for 
sciatic nerve involvement, the maximum rating is for 
moderately severe incomplete paralysis.  38 C.F.R. § 4.123 
(2003).

Diagnosis Code 8625 (neuritis of posterior tibial nerve) 
relates to the muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature, toes cannot be 
flexed, adduction is weakened, and plantar flexion is 
impaired, which appears to accord reasonably closely with 
appellant's symptoms.  Moderate paralysis, the maximum 
available for neuralgia not characterized by organic changes, 
results in a 10 percent rating.  Again, these provisions 
would provide for at most, a 10 percent rating for each foot.  
38 C.F.R. § 4.123, Diagnosis Code 8625 (2003).  

According to the Board's review as detailed above, appellant 
is entitled to 10 percent per foot (20 percent bilaterally) 
under either orthopedic Diagnosis Code 5284 (other foot 
injuries) or neurologic Diagnosis Code 8625 (neuritis of the 
posterior tibial nerve).  Appellant is not entitled to 
concurrent disability ratings under both codes, since both 
codes refer to identical symptoms and a concurrent rating 
would accordingly constitute pyramiding.
  
After reviewing the records, it is the conclusion of the 
Board that the separate 10 percent ratings for each foot 
should be assigned from the initial effective date of January 
15, 1988.  While there were some brief periods when there was 
some reported improvement in the symptoms, findings overall 
have more nearly approximated moderate impairment, as 
discussed above, throughout the period.  There is, however, 
no basis to conclude that there are moderately severe 
symptoms.  Thus, separate ratings in excess of 10 percent are 
not warranted.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  There is no 
indication of record that extraschedular evaluation is 
appropriate in this case, since there is no evidence that 
this disability has caused a "marked" interference with 
appellant's employment, or that she has undergone frequent 
periods of hospitalization for this disability.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate those supporting a higher rating.  
For this reason, with resolution of reasonable doubt in the 
appellant's favor, separate 10 percent ratings, but no more, 
are warranted for the bilateral foot disorder, RSD with 
causalgia.

.


	(CONTINUED ON NEXT PAGE)


ORDER

Separate 10 percent ratings, but no more, for bilateral foot 
disorder reflex sympathetic dystrophy with causalgia, are 
granted, subject to the law and regulations governing the 
award of monetary benefits. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



